Citation Nr: 0738097	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  02-05 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fractured left ulna, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an increased rating for concussion 
headaches with anxiety neurosis, currently evaluated as 10 
percent disabling. 

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel
INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.   

In February 2005, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the veteran's claim (as reflected in a July 
2007 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration. 

The issues of increased rating for concussion headaches with 
anxiety neurosis and TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The residuals of a fractured left ulna is reflected by 
subjective complaints of pain and manifested primarily by 
clinical observations of the absence of functional impairment 
due to the service connected disability.


CONCLUSION OF LAW

The schedular criteria for rating greater than 10 percent for 
residuals of a left ulnar fracture disability have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Code 5211 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in May 2005 as well as the Supplemental Statement of 
the Case of July 2007.  Those communications notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

In the matter now before the Board, the documents 
substantially meeting the VCAA's notice requirements, 
addressed above, were furnished to the veteran well after the 
September 2000 rating action on appeal because the VCAA's 
notice requirements were not ensconced until after that 
initial adverse rating.  However, the Board finds that any 
delay in issuing section 5103(a) notice did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and readjudicated after notice was provided.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 ((Fed. Cir. 2006).  Hence, the 
Board finds that the VA's failure in not fulfilling VCAA 
notice requirements prior to the RO's initial adjudication of 
the claim is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield v. 
Nicholson, 20 Vet. App. 527 (2006) (rejecting the argument 
that the Board lacks authority to consider harmless error and 
affirming that the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The record does reflect that the veteran was provided 
with such notice in the context of the July 2007 SSOC.  
Moreover, as the Board's decision herein denies the 
appellant's claim, no disability rating or effective date is 
being assigned; there is accordingly no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  In July 2007, 
he indicated that there was no further evidence or 
information available.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  No further action is 
necessary for compliance with the VCAA.   

Factual Background

Service connection for residuals of a left (non dominant) 
ulna fracture was established pursuant to an April 1970 
rating, and a 10 percent evaluation was assigned.  The 
present appeal derives from a claim for increase filed in 
June 2000. 

The record reflects that the veteran was awarded Social 
Security Disability primarily predicated on cardiac 
disorders.  The award was effective January 1996. 
During an August 2000 VA examination, the veteran reported 
pain in the left forearm, especially when trying to lift 
something heavy.  On objective examination, he did not appear 
to be in pain and there was no deformity, atrophy, tenderness 
or swelling.  Range of motion was 145 degrees of flexion and 
5 degrees of extension.  Rotation was 80 degrees of 
supination and pronation.  Grip strength was moderate.  The 
examiner noted that an X-ray study of the left forearm 
revealed a satisfactorily healed fracture was noted with good 
position.  Diagnosis was history of injury to the left 
forearm with residual healed ulna fracture.  

The veteran also underwent a VA neurological examination in 
August 2000,  The examiner noted that the veteran had 
suffered a cerebrovascular accident in 1998 with resulting 
weakness in his arms. 

Associated with the claims folder are records reviewed by the 
Social Security Administration in determining the veteran's 
eligibility for disability benefits.  These records address 
disabilities not associated with the service connected left 
forearm.

The veteran was afforded a EMG study in April 2005, conducted 
at a private medical facility.  The results demonstrated 
partial dysfunction of both median nerves as found with 
carpal tunnel syndrome.  The right was more affected than the 
left.  The left ulnar nerve was low normal on initial testing 
and on recheck; velocity was normal.  

The veteran was afforded a VA medical examination in February 
2007.  He reported loss of grip strength on the left along 
with pain near the elbow.  He related that repetitive motion 
did not produce any pain or additional loss of motion.  The 
examiner noted that the veteran was being treated for 
bilateral carpal tunnel syndrome.  The examiner reported that 
the left arm looked normal.  Both upper limbs were negative 
for neurological deficiency and grip was strong.  There was 
no paralysis , neuralgia or neuritis of any nerves of the 
upper limbs.  There was no muscle atrophy and tone was 
satisfactory.  Left elbow had a normal appearance without 
deformity or swelling.  Active and passive range of motion 
revealed extension limited to 5 degrees and flexion to 140 
degrees.  Rotation was to 80 degrees in supination and 
pronation, without pain.  Power against resistance was 5/5.   
The left forearm was assessed as normal without deformity or 
swelling.  The left wrist revealed full range of motion and 
5/5 power without complaints.  X-rays revealed no evidence of 
fracture or non union of the radius or ulna.  EMG was 
obtained and reported as entirely normal, without 
electrodiagnostic evidence of radiculopathy, plexopathy, 
peripheral neuropathy, carpal tunnel syndrome or ulnar 
neuropathy.  The examiner also commented that there was no 
evidence of incoordination, weakness or fatigability; no 
evidence of non-union or fracture; and no impairment of 
supination or pronation.  The examiner expressly reported 
that was no functional impairment due to the service 
connected disability.  

Law and Regulations

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  

The higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.  

Functional loss of use as the result of a disability of the 
musculoskeletal system may be due to the absence of bones, 
muscles, or joints, or may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  Both 
limitation of motion and pain are necessarily regarded as 
constituents of a disability.  38 C.F.R. §§ 4.40, 4.45, 4.55, 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The present level of disability is of primary concern where 
service connection has been established and an increase in 
the disability rating is at issue.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1996).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

5205
Elbow, ankylosis of:
Major
Minor

Favorable, at an angle between 90° and 70°
40
30
38 C.F.R. § 4.71a, Diagnostic Code 5205 (2007)

5206
Forearm, limitation of flexion of:
Major
Minor

Flexion limited to 90°
20
20

Flexion limited to 100°
10
10

Flexion limited to 110°
0
0
38 C.F.R. § 4.71a, Diagnostic Code 5206 (2007)

5207
Forearm, limitation of extension of:
Major
Minor

Extension limited to 75°
20
20

Extension limited to 60°
10
10

Extension limited to 45°
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5207 (2007)

5208
Forearm, flexion limited to 100° and 
extension to 45° 
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5208 (2007)

5209
Elbow, other impairment of Flail joint
60
50

Joint fracture, with marked cubitus varus 
or cubitus valgus deformity or with 
ununited fracture of head of radius
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5209 (2007)

5210
Radius and ulna, nonunion of, with flail 
false joint
50
40
38 C.F.R. § 4.71a, Diagnostic Code 5210 (2007)

5211
Ulna, impairment of:
Major
Minor

Without loss of bone substance or 
deformity
30
20

Nonunion in lower half
20
20

Malunion of, with bad alignment
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5211 (2007)

Analysis

The current 10 percent disability evaluation for the 
veteran's residuals of a left ulna fracture was assigned by 
the RO in 1970 and is, therefore, protected from reductions 
due to the provisions of 38 U.S.C.A. § 110 (West 2005) and 38 
C.F.R. § 3.951 (2007).  At no point during the pendency of 
this appeal, has the veteran demonstrated a left arm 
resulting from a service connected disorder warranting any 
higher evaluation than that currently assigned.  Evaluation 
of the veteran's condition under other Diagnostic Codes, such 
as those for neurological disorders, would not be more 
beneficial to the veteran in the absence of such 
symptomatology demonstrating pertinent pathology or a more 
debilitating condition thereunder.

The Board notes that the examiner failed to expressly comment 
as to whether the veteran's service connected left arm 
disability impacted on his ability to work, but he 
essentially did point out the absence of any pathology 
associated with the disorder.  Further, the veteran indicated 
that repetitive motion, as could be seen in the work 
environment, did not result in additional pain or loss of 
motion.  In the absence of any clinical findings of 
functional impairment, the Board considers that VA has 
substantially complied with the February 2005 remand 
directive in regard to the claim for increased rating for 
residuals of a fractured left ulna.  Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).

There is no competent evidence of record which indicates that 
the veteran's ulna fracture residuals have caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to increased evaluation for residuals of a left 
ulna fracture is denied. 


REMAND


The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
remand.

The veteran has provided a history of being abused as a 
child.  A VA psychiatric examination in August 2000 addressed 
the veteran's current psychiatric symptomatology and 
diagnosed major depression and panic disorder.  However, that 
examiner concluded that the diagnosed disorders did not 
appear to be service-related.  He did not provide an opinion 
regarding the current level of the veteran's service-
connected anxiety neurosis.  An August 2000 VA neurology 
examiner diagnosed history of cerebral concussion with a post 
concussion cephalagia, but the RO did not consider the 
possibility of evaluating the veteran's concussion headaches 
with anxiety neurosis pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8100, for migraines.

The purpose of the Board's 2005 Remand was to reconcile the 
conflicting medical record and to provide an opinion 
regarding the impact of the veteran's concussion headaches 
with anxiety neurosis on his ability to work.  In that vein, 
the veteran was afforded a VA mental disorders examination in 
February 2007.  The psychiatrist concluded that the veteran's 
only Axis I "diagnosis of post traumatic stress disorder 
(PTSD) based on his experiences in Vietnam."  The Board 
observes that a private medical record from August 2002 
suggests that the veteran had PTSD from childhood as well as 
the military.  Rather than reconcile the record, that 
examination report only serves to confuse the record further.  
The diagnosis of PTSD, whether or not medically related to 
the previously rated anxiety neurosis, is a separate 
disorder.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between current PTSD symptoms and an in- service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2007).  It bears emphasis that entitlement to 
service connection for PTSD was previously denied to this 
veteran by an unappealed rating decision of February 2001 
because of the absence of a verifiable stressor.  Inasmuch as 
the veteran did not perfect a timely appeal, the RO's 
decision with respect to that disorder is final unless the 
claim is reopened.  38 U.S.C.A. § 7105.  Although the 
February 2007 examiner indicated that he had reviewed the 
record prior to formulating his recent opinion, his review 
overlooked that rather significant point and he additionally 
failed to address the veteran's service connected disability.  

Furthermore, the examiner also neglected to opine as to the 
impact of the veteran's concussion headaches with anxiety 
neurosis on his ability to work.  The failure to comply with 
the Board's directives in this matter and ensure that the VA 
examiner answered the medical questions posed by the earlier 
remand constitute violations of the appellant's due process 
rights, which requires another remand of this appeal.  
Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the Board notes that further development and 
adjudication of the veteran's claim for increase may provide 
evidence in support of his claim for TDIU.  The Board has 
therefore concluded that it would be inappropriate at this 
juncture to enter a final determination on that issue.  See 
Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. 
Derwinski, 1 Vet. App. 180 (1991), for the proposition that 
where a decision on one issue would have a "significant 
impact" upon another, and that impact in turn could render 
any review of the decision on the other claim meaningless and 
a waste of appellate resources, the claims are inextricably 
intertwined.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  

2.  The AMC/RO should contact the veteran 
and obtain the names and addresses of all 
medical care providers who treated the 
veteran for concussion headaches with 
anxiety neurosis since June 2000.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be scheduled for 
VA psychiatric examination conducted by a 
psychiatrist to determine the severity of 
the veteran's concussion headaches with 
anxiety neurosis and to the extent 
possible, reconcile conflicting diagnoses 
contained in the record.  Furthermore, 
the examiner's attention is invited to 
the Board's reasoning, enumerated above, 
compelling the current REMAND.  

All indicated tests and studies are to be 
performed and all findings must be 
reported in detail, to include any 
discrepancies suggested by the testing or 
other examination.  Prior to the 
examinations, the claims folder must be 
made available to the psychiatrist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the final report.  
The examiner should identify all 
currently present psychiatric disorders 
and indicate whether any such disorders 
(apart from PTSD) are related to the 
veteran's service-connected concussion 
headaches with anxiety neurosis.  To the 
extent possible, the examiner should 
determine the degree of the veteran's 
overall disability that can be 
apportioned between the service-connected 
and nonservice-connected disorders.  

The examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from any 
psychiatric disorder (apart from PTSD) 
related to the veteran's service-
connected concussion headaches with 
anxiety neurosis.

The examiner should also assign a Global 
Assessment of Functioning score, 
consistent with the DSM IV, based on the 
veteran's service-connected concussion 
headaches with anxiety neurosis.  If it 
is determined that the degree of his 
overall disability cannot be apportioned 
between the service-connected and 
nonservice-connected disorders, it should 
be so stated.  The examiner should 
provide an opinion regarding the impact 
of the veteran's concussion headaches 
with anxiety neurosis on his ability to 
work.

The complete rationale for all opinions 
expressed must be provided in the 
examination report.  If the examiner is 
unable to answer, with a reasonable 
degree of certainty, any question posed 
herein, it should so be indicated.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


